Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              CASE NO.:

    JESUS GONZALEZ

           Plaintiff,
    vs.

    WALGREEN CO.
    d/b/a Walgreens at 200 SW 13 Street, and
    W ACQUISITIONS, LLC

                    Defendants.
                                                   /

                           COMPLAINT FOR INJUNCTIVE RELIEF

           Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

    hereby sues Defendant Walgreen Co. doing business as Walgreens at 200 SW 13 Street and

    Defendant W Acquisitions, LLC for injunctive relief pursuant to 42 U.S.C. §§12181-12189

    of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

           1.      This is an action for declaratory and injunctive relief pursuant to Title III of

    the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

    vested with original jurisdiction under 28 U.S.C. §1331.

           2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

    events giving rise to this lawsuit occurred within the Southern District of Florida and the

    subject premises is located within the jurisdiction of this Court.

           3.      Defendants are authorized to conduct, and are conducting, business within

    the State of Florida and within the jurisdiction of this court.




                                                       1
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 2 of 10




                                             PARTIES

           4.     Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

    from what constitutes a “qualified disability” under the ADA as he is disabled with

    neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

    Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

    §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

           5.     Defendant Walgreen Co. (also referenced as “Defendant Walgreens,”

    “tenant,” “operator,” lessee” or “co-Defendant”) is a foreign corporation registered in

    Florida. The parent company to Defendant Walgreens (Walgreens Boots Alliance, Inc.) is a

    NASDAQ company on the S&P 100 and 500 components, which not only owns Walgreens

    pharmacies but also owns pharmaceutical manufacturing, wholesale, and distribution

    companies. In 2020 Walgreen Co. reported gross income of $139.5 billion dollars.

           6.     Defendant W Acquisitions, LLC (also referenced as “Defendant W

    Acquisitions,” “Lessor,” “Owner,” or “co-Defendant”) is a Florida limited liability company

    which is the owner of real property located at 200 SW 13 Street, Miami Florida 33130,

    identified as Folio 01-4138-051-0640, which is a commercial property built out as a

    Walgreens pharmacy.

                                              FACTS

           7.     At all times material hereto, Defendant W Acquisitions’ real property has

    been leased to co-Defendant Walgreens (the lessee). The lessee in turn has operated its

    Walgreens at 200 SW 13 Street pharmacy within that leased space.

           8.     Walgreens pharmacies sell pharmaceutical products and in addition sells

    cosmetics, health and wellness products, health information and photo services. Walgreens




                                                  2
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 3 of 10




    pharmacies, including the pharmacy located at 200 SW 13 Street, are places of public

    accommodation pursuant to 42 U.S.C. §12181(7)(F) since they are all primarily pharmacies.

    The Walgreens at 200 SW 13 Street pharmacy which is the subject of this complaint is also

    referenced as a “pharmacy” or “place of public accommodation.”

           9.      At all times material hereto, Defendant Walgreens was (and is) a company

    owning and operating pharmacies under the “Walgreens” brand which are open to the

    public. Each of the Defendant’s pharmacies (including the Walgreens located at 200 SW 13

    Street) is a place of public accommodation subject to the requirements of Title III of the

    ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(F) and 28 C.F.R.

    §36.104(6).

           10.     As the operator of pharmacies which are open to the public, Defendant

    Walgreens is defined as a “Public Accommodation” within meaning of Title III because it is

    a private entity which owns, or operates a pharmacy; 42 U.S.C. §12182, §12181(7)(F); 28

    C.F.R. §36.104(6).

           11.     Due to the close proximity to Plaintiff’s home to the Walgreens pharmacy at

    200 SW 13 Street location, on August 8, 2021 Plaintiff went to that Walgreens with the

    intent of purchasing sundry items.

           12.     While Plaintiff was shopping at this particular Walgreens pharmacy, he had

    occasion to use the restroom and while in the restroom, he encountered many areas of

    inaccessibility due to the fact that he perambulates with the assistance of a wheelchair.

           13.     As such, Plaintiff has been denied full and equal access by the operator of the

    Walgreens pharmacy located at 200 SW 13 Street (Defendant Walgreens) and by the owner




                                                   3
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 4 of 10




    of the commercial property which houses the Walgreens pharmacy (Defendant W

    Acquisitions).

               14.      Due to being denied full and equal access to the Walgreens pharmacy located

    at 200 SW 13 Street, Plaintiff left the pharmacy feeling excluded, humiliated and dejected.

               15.      By virtue of the fact that Defendant Walgreens is the owner and operator of

    the second largest pharmacy store chain in the United States1, Defendant Walgreens is well

    aware of the ADA and the need to provide for equal access in all areas of its pharmacies.

    Therefore, its failure to reasonably accommodate mobility impaired and disabled patrons by

    ensuring that its Walgreens pharmacy located at 200 SW 13 Street is fully accessible is/was

    willful, malicious, and oppressive and in complete disregard for the Civil Rights of the

    Plaintiff and in violation of 28 C.F.R. §36.303.

               16.      As the owner of commercial real property which is operated as a pharmacy

    which is open to the public, Defendant W Acquisitions, LLC is also a “Public

    Accommodation” pursuant to 42 U.S.C. §12181(7)(F) and 28 C.F.R. §36.104(6). On

    information and belief, as an investor in commercial property being used as a public

    accommodation, Defendant W Acquisitions, LLC is aware of the ADA and the need to

    provide for equal access in all areas of its commercial properties which are open to the

    public.

               17.      As a result of the joint and several discrimination by Defendants, Plaintiff

    has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

    injury-in-fact.

               18.      Plaintiff continues to desire to patronize the Walgreens pharmacy located at

    200 SW 13 Street, but continues to be injured in that he continues to be discriminated

    1
        https://en.wikipedia.org/wiki/Walgreens


                                                      4
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 5 of 10




    against due to the barriers to access within that place of public accommodation, all which

    are in violation of the ADA.

            19.     Any and all requisite notice has been provided.

            20.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

    Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

    this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

    attorney’s fees, costs and expenses from the Defendants pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            21.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

    has been protecting disabled persons from discrimination due to disabilities since that time.

    Since 30 years have passed since enactment of the ADA, public accommodations and places

    of public accommodation have had adequate time for compliance.

            22.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            23.     Prior to the filing of this lawsuit, Plaintiff personally visited the Walgreens

    pharmacy located at 200 SW 13 Street, however Plaintiff was denied adequate

    accommodation because, as a disabled individual who utilizes a wheelchair for mobility,

    Plaintiff met architectural barriers when he went to the restroom at the pharmacy. Therefore,

    Plaintiff has suffered an injury in fact.



                                                    5
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 6 of 10




           24.     Defendant Walgreens (operator of the Walgreens pharmacy located at 200

    SW 13 Street) and Defendant W Acquisitions (owner of the commercial property leased to

    Defendant Walgreens) have discriminated (and continue to discriminate) against Plaintiff by

    denying full and equal access to, and full and equal enjoyment of, goods, services, facilities,

    privileges, advantages and/or accommodations at the pharmacy, in derogation of 42 U.S.C.

    §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to

    access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

           25.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

    equal safe access to, and the benefits of, the accommodations and services offered at the

    Walgreens pharmacy located at 200 SW 13 Street.

           26.     Defendants are jointly and singularly governed by the ADA and must be in

    compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

    a disabled patron, in derogation of 28 C.F.R. Part 36.

           27.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

    amended), the Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA, known as the Americans with

    Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

    which said Department may obtain civil penalties of up to $75,000 for the first violation and

    $150,000 for any subsequent violation.

           28.     The commercial space which is owned by Defendant W Acquisitions which

    houses the Walgreens pharmacy (operated by Defendant Walgreens) is in violation of 42

    U.S.C. §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and both the owner/lessor




                                                  6
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 7 of 10




    and the tenant/lessee are discriminating against the Plaintiff as a result of inter alia, the

    following specific violations:

       i.   As to Defendant Walgreens (lessee/operator) and Defendant W Acquisitions

            (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty opening

            the restroom door, as it does not have the required door pressure. The restroom door

            opening force resulted in the need for excessive weight/force to open/close. This is

            violative Sections 4.13.11 and other sections of the ADAAG. The door opening

            force shall not be greater than that delineated at 28 C.F.R. Part 36.211. Section

            404.2.7 states that operable parts on doors and gates must comply with 309.4 and

            Section 404.2.9 states that the force required to activate the door shall be 5 pounds

            maximum. Section 404.2.8.1 requires that door and gate spring hinges must be

            adjusted so that the time to move the door to a position of 12 degrees from the latch

            is 5 seconds minimum, and lastly, Section 404.2.8.2 delineates door closing speed.

      ii.   As to Defendant Walgreens (lessee/operator) and Defendant W Acquisitions

            (owner/lessor of the property) (jointly and severally), Plaintiff could not enter the

            restroom area without assistance, as the required maneuvering clearance on the pull

            side of the door is not provided. Violation: Store item encroaches over the restroom

            door not providing the required maneuvering clearance violating Section 4.13.6 of

            the ADAAG and Section 404.2.4 of the 2010 ADA Standards for Accessible Design.

     iii.   As to Defendant Walgreens (lessee/operator) and Defendant W Acquisitions

            (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty closing

            the stall door, as the toilet compartment stall door was missing pull handles on both

            sides of the door near the latch. This is a violation of 28 C.F.R. Part 36, Section




                                                   7
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 8 of 10




           4.27.4 of the ADAAG, and Section §604.8.1.2 of the 2010 ADA Standards for

           Accessible Design.

     iv.   As to Defendant Walgreens (lessee/operator) and Defendant W Acquisitions

           (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty using

           the accessible stall without assistance, as the accessible stall door swings into the

           water closet clear floor space. This is a violation of Sections 4.17.5 and 4.13 of the

           ADAAG and Section 604.8.1.2 of the 2010 ADA Standards for Accessible Design.

           Section 4.17.5 states that toilet stall doors shall not impeded entry and must comply

           with the measurements delineated at Fig. 30 of this section. Further, the stall door

           must comply with Section 4.13 by providing a minimum clear opening of 32 in (815

           mm) with the door open 90 degrees, measured between the face of the door and

           the opposite stop (see Fig. 24(a), (b), (c), and (d) of Section 4.13). Section 604.8.1.2

           states that clearance between the door side of the compartment and any obstruction

           shall be 42 inches (1065 mm) minimum, and that doors shall be located in the front

           partition or in the side wall or partition farthest from the water closet. Where located

           in the front partition, the door opening shall be 4 inches (100 mm) maximum from

           the side wall or partition farthest from the water closet. Where located in the side

           wall or partition, the door opening shall be 4 inches (100 mm) maximum from the

           front partition.

     v.    As to Defendant Walgreens (lessee/operator) and Defendant W Acquisitions

           (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to

           the toilet without assistance, as the side wall grab bar is not in the required location

           from the rear wall. This is a violation of Section 4.16.4 and Figure 29 of the




                                                  8
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 9 of 10




           ADAAG and Sections 604.5 of the 2010 ADA Standards for Accessible Design

           which states that the grab bar shall be 36 in (915 mm) minimum above the finished

           floor.

           29.      Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

    are required to make the Walgreens pharmacy located at 200 SW 13 Street commercial

    space accessible to persons with disabilities since January 28, 1992. Defendants have

    jointly and severally failed to comply with this mandate.

           30.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

    Plaintiff injunctive relief, including an order to alter the commercial property and the

    pharmacy therein such that it is made readily accessible to, and useable by, individuals with

    disabilities to the extent required by the ADA.

           WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

    Defendant W Acquisitions, LLC (owner and lessor of the 200 SW 13 Street property) and

    Defendant Walgreen Co. (operator of the Walgreens pharmacy located at within the 200 SW

    13 Street leased space) and requests the following relief:

              a)        The Court declare that Defendants have violated the ADA;

              b)        The Court enter an Order directing Defendants to evaluate and neutralize

              their policies, practices and procedures toward persons with disabilities,

              c)        The Court enter an Order requiring Defendants to alter the commercial

              property and the Walgreens pharmacy located at 200 SW 13 Street such that it

              becomes accessible to and usable by individuals with disabilities to the full extent

              required by the Title III of the ADA;

              d)        The Court award reasonable costs and attorneys fees; and




                                                  9
Case 1:21-cv-22974-BB Document 1 Entered on FLSD Docket 08/17/2021 Page 10 of 10




               e)      The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 17th day of August 2021.

                                             Respectfully submitted,

                                             /s/ J. Courtney Cunningham
                                             J. Courtney Cunningham, Esq.
                                             J. COURTNEY CUNNINGHAM, PLLC
                                             FBN: 628166
                                             8950 SW 74th Court, Suite 2201
                                             Miami, Florida 33156
                                             Telephone: 305-351-2014
                                             Email: cc@cunninghampllc.com
                                             Counsel for Plaintiff




                                              10
